Citation Nr: 0211459	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-27 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, 
laceration of the right forearm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1979.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, AZ.  

The noncompensable rating assigned from 1979 for the 
veteran's service-connected right forearm laceration 
residuals was continued in a rating action by the RO in 
February 1997 on which the veteran initiated an appeal.  

The veteran provided testimony at a hearing before the RO in 
January 1999, a transcript of which is of record.  The 
veteran was accompanied to the hearing by his mother, who did 
not testify, and his representative.  The veteran 
subsequently indicated that this satisfied his desire for a 
personal hearing.

After the personal hearing, in a rating action in February 
1999, the Hearing Officer increased the rating for the 
service-connected disability to 10 percent from July 22, 
1996.  As this is not the maximum assignable  [See AB v. 
Brown, 6 Vet. App. 35 (1993)] and the veteran has indicated 
his continued disagreement, the issue remains on appeal.

During the course of the current appeal, the RO proposed and 
has since effectuated, without objection from the veteran, a 
determination that he is incompetent to handle VA monies, and 
his mother has been named by him to care for his funds.  This 
is not an issue with regard to the current appeal.





FINDINGS OF FACT

1.  The right forearm laceration scar is not tender, adherent 
or painful and does not have ulcerations or other cosmetic 
impact.

2.  There is no significant muscle damage demonstrated on 
examination relating to the right forearm laceration 
residuals.

3.  There is no more than mild median nerve impairment 
reflected on neurological tests of the right forearm, with 
clinical findings to include symptoms of spasms and cramping 
and subjective complaints of pain and numbness on overuse; 
ulnar nerve impairment is only borderline at present. 

4.  There is no unusual disability picture shown herein nor 
has the veteran required hospitalization for his right 
forearm disability. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, laceration of the right forearm, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991), 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, 4.120, 
4.124, Codes 7805-8515 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact. 
Additionally, in rating actions taken since 1997, the 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC)s, in correspondence with the veteran as well 
as personal interchange with him, his mother and 
representative at the personal hearing, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for scar of the right forearm and the reasons and 
bases for its determination.  The RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service- connected 
disability. Correspondence copies of these documents were 
mailed to the veteran's accredited representative at that 
time. These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The record reflects that the RO sought to obtain the records 
from the VA facility wherein the veteran has received ongoing 
care, and these records are now associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for the 
service-connected scar of the right forearm that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, VA has had the veteran undergo VA 
examinations related to his claim, to include follow-up 
examinations to obtain more detailed findings from the VA 
physicians.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Factual Background

Prior clinical reports are in the file for comparative 
purposes.  The veteran's right forearm went through 
windowglass while he was in service.

In addition to his service-connected disability, the veteran 
has nonservice-connected problems to include dementia due to 
a closed head injury.

On VA examination in January 1997, the veteran reported that 
he worked as a mechanic and on occasions, he had to hold his 
tools in his right hand for a long period of time at which 
point he would get a feeling of cramps and spasms in the 
right hand, particularly holding with his thumb; sometimes 
repetitive movements of a twisting nature would result in a 
spasm type of discomfort as well.  He also complained of 
numbness below the laceration area. 

On examination, the scar on the veteran's right forearm was 
fairly well obscured by a tattoo.  The scar was 7 cm. in 
length, transversely located across the forearm, almost 
exactly mid-way between the wrist and elbow and was not deep.  
The widest area was 5 mm. wide.  There was no significant 
keloid formation or depth to the wound.  There was no 
adherence, herniation, inflammation, swelling or depression.  
The scar was not tender or painful and produced no 
significant cosmetic defect.  There was an area just distal 
to the primary scar area, 4 cm x 4 cm. that was decreased in 
pain and touch appreciation.  This was not present over the 
hand.  

Examination of the right hand showed normal vascular 
structures and musculature.  There was an early Dupuytren's 
contracture in the right hand.  There was no loss of function 
of the interosseous muscles and no sensory loss.  There were 
negative Phalen's and Tinel's signs for the right hand.

The examiner concluded that there was a superficial scar on 
the right mid-forearm with a small area of hypesthesia distal 
thereto without significant loss of function of the right 
hand demonstrated.

On VA examination in December 1998, the veteran complained 
that on doing repetitive work for an hour or more, he would 
develop cramping and spasm in his right hand; and that he had 
difficulty with dropping things if he worked with his right 
hand.  He was noted to have had a scattered employment since 
service.  

The examiner noted that on prior evaluations, right elbow X-
rays in April 1998 had shown mild spurring.  Electromyogram 
(EMG) and nerve conduction (NCV) testing in September 1998 
had showed mild prolongation of the right median nerve distal 
sensory latency and borderline right ulnar sensory distal 
latency.  EMG's of the right upper extremity were normal 
including the right thenar muscles and first dorsal 
interosseous.  These changes were considered consistent with 
possible mild right carpal tunnel syndrome.  The veteran 
complained of numbness in his right hand, particularly at 
night, which sometimes awakened him.

On objective evaluation, motor and strength examinations both 
showed 5/5 in the upper extremities.  There was no evidence 
of atrophy or fasciculations in the right upper extremity.  
The scar on the volar surface of the right forearm was well-
healed.  Reflexes were 2+ throughout.  Tinel's and Phalen's 
signs were negative.  Sensory examination revealed a patch of 
hyperesthesia proximal to the scar on the volar surface of 
his forearm, extending approximately 3 inches proximally and 
approximately 2 inches in diameter.  No other sensory 
abnormalities were noted either in the forearm or hand that 
were consistent. 

The examiner concluded that the veteran exhibited status post 
laceration of the right forearm with residual mild sensory 
changes.  There was no evidence that the forearm laceration 
was definitely related to the hand complaints.  There was no 
evidence that the injury damaged any of the major nerve 
trunks including the median , ulnar or radial nerve.  ENC 
suggested mild carpal tunnel syndrome which could account for 
some of his symptoms.  It was noted that he had been wearing 
a brace for the last few months which he said had improved 
the cramping situation and in particular had helped him to 
sleep at night.

On a separate evaluation of the scar, the veteran complained 
of numbness to the laceration area and spasms and cramps when 
working with his right hand.  The range of motion and hand 
strength were unaffected.

On examination, the scar was located on the mid-volar surface 
of the right forearm and was almost completely obscured by a 
large tattoo of an eagle in flight.  The scar was barely 
discernible but by rotating the forearm, a slight surface 
wrinkling was observed and the medial portion was slightly 
raised and palpable.  The scar could thus be made out to be 
approximately 6 cm. in length, disposed or transversely and 
up to 5 mm. in width.  The entire scar was soft, non-tender, 
non-adherent to underlying tissues, and color was 
undeterminable because of the tattoo.  There was no 
ulceration, scaling, crusting or depression of the scar.  It 
was noted to have slight elevation of the medial portion but 
no underlying keloid formation or tissue loss.  There was 
almost no disfigurement and the tattoo made it barely 
noticeable.

VA outpatient treatment records are in the file.  

At the personal hearing in January 1999, the veteran 
testified that his scar precipitated problems on repetitive 
movements or writing letters, and that he had cramping and 
spasms in the right arm around the laceration.  Tr. at 2-3.  
He reported that the cramping happened every time he used the 
arm in excess or tried to write for any period of time.  Tr. 
at 3.  He also would have problems in doing regular 
activities such as hammering nails, drilling, etc., and he 
would lose his grip as a result and drop things.  Tr. at 4.  
Since his right arm was his major extremity, he had used this 
in his work as a mechanic; all of his job skills were manual 
in nature.  Tr. at 6.  He would lose his grip on things and 
drop them.  Tr. at 6, 8.  He argued that it was not only the 
scar but the impact of it on his muscles as well.  Tr. at 11-
12.  Specifically, he argued that he now has muscle 
involvement.  Tr. at 13. 

On VA examination in January 2002, the veteran complained of 
intermittent cramping and spasms of the right hand, 
particularly with overuse, and a tendency to drop things from 
his hand, such as a cup of coffee or a hammer, particularly 
on overuse.  He said he had chronic numbness of the 
fingertips as well.

An EMG was reported to show mild distal latency delays in the 
right median and ulnar nerves.  Upper extremity strength was 
5/5 without atrophy or drift or fasciculation.  The scar on 
the right forearm was described as somewhat obscured by a 
tattoo.  It was a bit erythematous.  Sensory examination to 
light touch, pin, position, vibration were normal except for 
the fingertips (1st and 2nd fingers) of the right hand.  
Biceps, triceps, brachial radialis and finger flexors were 
normal.  The examiner concluded that there had been 
relatively no change since the last examination with some 
probably minor impairment of the median sensory nerve as a 
result of the injury.  On dermatological examination the 
right forearm scar was described as slightly hyperpigmented, 
about 2 1/2 x 2 1/2 cm. 

The veteran's mother submitted a letter in March 2002 to the 
effect that he was not really claiming the scar was a problem 
but rather muscle damage, and whenever he used his right arm, 
the hand would "go out".  She said that whatever he had in 
his hand would "drop" or fly (away) depending on what he was 
doing.

On VA examination in April 2002, the veteran reported that he 
had numbness over the volar aspect of the right forearm and 
all of the fingertips of the right hand.  He had cramping and 
spasms that were visually observable when he overused his 
right hand.  This was characterized by using the hands for up 
to an hour.  In addition, he felt that the right had was 
weaker than the left.  All of these symptoms had been  
present for some time although he thought that things might 
be getting worse as he got older.

The examiner was provided with the examination report and 
neurological findings from 1998 showing borderline delay in 
the right median and ulnar sensory nerves  At that time, the 
examining physician had given the veteran a splint which he 
wore at night and which he said helped him.  The veteran was 
also taking Carisoprodol for muscle relaxation which helped 
him somewhat.  The veteran said that he no longer did much 
but watch television and sit, and it had taken him a year to 
build a shed.

On examination, sensation was intact except for diminution of 
pain over the volar portion of the right forearm.  

On another portion of the VA examination, the veteran 
reported that he was on Social Security for his organic brain 
damage.  He said that if he used the right arm for even 30-60 
minutes, he developed cramping and spasms, i.e., when using a 
hammer or something similar.  He would also fatigue his arm, 
and then tended to drop things regardless of whether the 
objects he was holding were light or heavy.  He described 
numbness in the volar forearm below the laceration which was 
constant.  He had no symptoms in the right elbow or wrist or 
joints above the injury.  However, he said that he had 
weakness and fatigability when the right forearm hurt and 
that he had incoordination and occasionally dropped things on 
normal and repeated use. 

The veteran reported that he took a muscle relaxant, i.e., in 
the past week, he had taken it 5 times at a maximum during a 
24 hour period.  When he took the medication, the area did 
not hurt as much, particularly at night, so he slept better.  
He described numbness in all five fingers of the right hand, 
especially when he was very tired.  

On examination, there was no tenderness to palpation.  The 
transverse scar was well healed and several inches long.  
There were no skin atrophic changes.  Capillary circulation 
to the fingers was normal.  Grip was normal in the right 
hand.  Muscle strength was normal without complaints of pain.  
He was able to move all fingers properly except for using the 
right index finger, limited because of an unrelated injury 
several years before.  Muscle strength and movements were all 
normal.  The examiner concluded that the functional 
impairment was limited to the right forearm and was mild, 
based on his symptomatology due to the laceration.  X-rays 
were normal.

III. Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2 (2001); Schafrath, 1 Vet. App. 589.  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected scar residuals from 
laceration of the right forearm were long evaluated as under 
38 C.F.R. Part 4, Diagnostic Code 7805, which provides for 
scars to be rated based on limitation of the affected parts.  
Other Diagnostic Codes that address scars are 7803 and 7804.  

Under Diagnostic Code 7803, a scar which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  

Under Diagnostic Code 7804, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

At the time the Hearing Officer increased the veteran's 
rating, he assigned the new 10 percent rating under Code 
7805-8515, reflecting neurological impairment.

The provisions of 38 C.F.R. § 4.120 (2001) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Under Diagnostic Code 8514, compensation is provided for 
complete paralysis of the musculospiral nerve (radial nerve) 
(70 percent for the major extremity/60 percent for the minor 
extremity) manifested by drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral 	movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.

Compensation is also provided under Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (20 
percent for the major or minor extremity.  38 U.S.C.A. § 
4.124a, Diagnostic Code 8514.

Under Diagnostic Code 8515, paralysis of the median nerve, a 
70 percent evaluation for the major extremity (60 percent for 
the minor extremity) is warranted if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.

Compensation is also provided for incomplete paralysis of the 
median nerve that is severe (50 percent major/40 percent 
minor extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

Under Diagnostic Code 8516, paralysis of the ulnar nerve, a 
60 percent rating for the major extremity (50 percent for the 
minor extremity) is warranted when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
or reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.

Compensation is also provided for incomplete paralysis of the 
ulnar nerve that is severe (40 percent major/30 percent minor 
extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 
4.2, 4.6 (2001).

The Board notes that in discussing Diagnostic Code 7805, the 
issue of the area impacted by said scar must be addressed if 
there is alleged functional impairment, i.e., that portion of 
the rating schedule pertaining to muscle injuries of the 
forearm and hand, contained in Diagnostic Codes 5307, 5308, 
and 5309, as applicable.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5307, 5308, 5309 (2001).  The Court noted that 
Diagnostic Code 5307 pertained to flexion of the wrist and 
fingers; Diagnostic Code 5308 addressed extension of the 
wrist, fingers, and thumb, and Diagnostic Code 5309 applied 
to limitation of function of the "grasping movements" of the 
forearm muscles, "supplemented by the intrinsic muscles [of 
the hand] in delicate manipulative movements."  

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly. 38 
C.F.R. § 4.56.

Disability involving injuries to Muscle Group VII, muscles 
arising from the internal condyle of the humerus, consisting 
of the flexors of the carpus and long flexors of the fingers 
and thumb and pronator, whose function is the flexion of the 
wrist and fingers, are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5307.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the dominant 
arm.  A 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm.  Id.

Diagnostic Code 5308 rates the disabilities of Muscle Group 
VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5308.  Under this code, a 30 percent rating 
is warranted for a severe muscle injury.  See also Diagnostic 
Code 5309 (rating disabilities of Muscle Group IX, the 
intrinsic muscles of the hand). Id.

According to the applicable criteria, Muscle Group IX 
involves the muscles for the forearm which act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements. Intrinsic muscles 
of the hand include the thenar eminence; short flexor 
opponens, abductor and adductor of the thumb; hypothenar 
eminence; short flexor, opponens and abductor of the little 
finger; 4 lumbricales; and 4 dorsal and 3 palmar interossei.  
38 C.F.R. § 4.73 Diagnostic Code 5309 (2001).  It is noted 
that the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc. and that it is to be 
rated on limitation of motion with a minimum 10 percent.

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disability is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

IV.  Analysis

In assessing the veteran's current disability picture as a 
result of residuals of a right forearm laceration in service, 
the Board had detailed all potentially applicable regulations 
as cited above.  The essence of that of course is that the 
veteran can possibly be evaluated on the basis of his scar 
alone, or the functional limitations imposed thereby, whether 
they be sensory or orthopedic, neurological or muscular in 
nature.  As described above, under prevailing regulations and 
holdings, as an exception to 38 C.F.R. § 4.14, it might be 
possible to rate the veteran with separate evaluations under 
more than one of these alternative provisions if the 
disability picture met the criteria.  In that regard, the 
critical element is that none of the symptomatology for any 
of the conditions can be duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban, op. cit

It is also noted that there are some right upper extremity 
complaints that appear to be unrelated to any laceration of 
the right forearm, i.e., finger injuries of recent origin, 
some tingling in fingers, etc.  These complaints and symptoms 
may not be considered in rating his service-connected 
residuals.

In this case, the primary initial inservice injury was a 
laceration and thus the underlying disability relates to 
scarring.  However, except for minimal insignificant 
hypesthesia below the primary scar area, there is no 
symptomatology associable therewith.  Specifically, the scar 
is not tender, not adherent, not painful, not poorly 
nourished, and there are no findings of repeated ulcerations.  
The scar is at most, marginally discolored, although this too 
is minimized by the fact that there is a large tattoo 
adjacent thereto.  Absent any such factors, a compensable 
rating is not warranted based on the scar itself.

The veteran could alternatively be rated on the basis of his 
muscle impairment.  However, as noted in repeated VA 
examinations, there is virtually no such impairment 
demonstrated on repeated VA examinations.  His strength 
remains unimpaired except for those occasions when he 
overuses the right arm, and then he tends to drop items.  
Objectively measured, his strength is unimpaired.  He argues 
that he has muscle cramps and spasms, but this is found by 
examination to be due to the neurological impairment.

Accordingly, the Board concurs with the Hearing Officer that 
the veteran is probably now best evaluated under a pertinent 
Code for sensory loss.  In this regard, the veteran has 
undergone specialized neurological evaluative tests which 
confirm the presence of mild prolongation of the right median 
nerve distal sensory latency and borderline right ulnar 
sensory distal latency.  This results in some sensory changes 
and diminished control, i.e., causing loss of grip and mild 
pain for which he takes medication in the form of muscle 
relaxants.  Under Code 8515, a 10 percent rating is 
assignable for mild sensory impairment.  A higher evaluation 
of 30 percent would require moderate incomplete paralysis 
which is not shown herein.

In this case, it is also not shown that any other "nerve" 
Code is as applicable, and that an evaluation in excess of 10 
percent is not warranted in that the veteran does not have 
any more than mild, at most, neurological disability 
involving the median nerve of the major extremity.  To rate 
under both ulnar and median nerves (Code 8515 and 8516) 
rather than one or the other, as has been done herein, would 
be to inappropriately escalate the rating, since his 
impairment is modest at most, and related primarily to the 
incomplete paralysis of the median nerve (i.e., "mild 
prolongation of right medial sensory distal latency") with 
lesser if any measurable sensory changes into the ulnar 
direction (i.e., "borderline prolongation of right ulnar 
sensory latency").  And given the nerve distribution, some of 
the ulnar problems may well be associable with his 
nonservice-connected finger problems.

The Board would note that under prevailing guidelines, the 
veteran is competent to report his symptoms.  To the extent 
that he (and his mother) have alleged that he has weakness in 
his right forearm, the preponderance of the evidence is 
against a finding that such is due to the service-connected 
scar other than as contemplated within the rating under Code 
8515 secondary to no more than mild nerve damage.  The Board 
attaches far more probative weight to the clinical findings 
of skilled, unbiased professionals than to the veteran's 
statements, even if sworn.  

The Board would note that comparing recent and more remote 
examinations, the veteran has reported some spasms and 
cramping, and some mild nerve impairment was confirmed in 
neurological findings in 1998 and since, all of which has 
been taken into account in the recent increase in his rating 
from noncompensable to 10 percent.  In fact, his subjective 
complaints of pain, numbness and neurological test results 
confirming no more than mild median nerve prolongation and 
just borderline ulnar nerve prolongation are quite well 
reflected in the currently assigned 10 percent.

In sum, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
laceration scar of the right forearm and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  Furthermore, the 
Board finds that separate ratings are not warranted even 
under Estevan as to do so would be clearly pyramiding the 
evaluation.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question. VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for residuals, 
laceration of the right forearm, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

